Learned, P. J.:
Pleadings are to be liberally construed with a view to sub.stantial justice. (Code, § 519.) Nothing to the contrary is decided in Clarke v. Dillon (97 N. Y., 371). All that was decided there (if ■even that was decided) was that a denial of the allegations in the ■complaint not hereinbefore specifically admitted, qualified or denied, did not deny a certain allegation of the complaint. And the question did not arise on demurrer ; and further, the court held that there was evidence to prove the fact.
The statute (Laws 1873, chap. 646) says that “every * * * wife * * * who shall be-injured in * * * property or means of support * * * in consequence of the intoxication * * * of any person, shall have a right of action * * * .against any person or persons who shall, by selling or giving away intoxicating liquors, caused the intoxication in whole or in part of such person.”
The demurrer admits that by reason of the intoxication of Amos *573Ford, caused as stated in the complaint, the plaintiff has been injured in her property and means of support; that said intoxication was caused in whole or in part by intoxicating liquors sold or given away by the defendant. This admits all the facts which the statute says give a right of action. It admits that the defendant sold or gave away intoxicating liquors at a certain place, and it admits that these liquors caused the iutoxication of Amos Ford ; that by reason of such intoxication, viz. : through the death of Amos Ford, caused thereby, the plaintiff, his widow, who had been wholly dependent on him for support, was injured in property and means of support.
The defendant’s argument is that it is not asserted that the-defendant sold or gave the liquors to Amos Ford. He cites a case of Bush v. Murray (66 Maine, 472). Cases in other States have no authority with us, though they may be useful as arguments. In that case it was charged on the trial that if the defendant sold the liquor to a third person, who gave it to the person who became intoxicated, then the defendant was not liable, and this charge was held to be correct. That may be sound in (his State. But it does not touch the question of pléading.
The case of Ditton v. Morgan (56 Ind., 60) does not apply. The complainant averred that defendant “ sold, bartered or gave, or permitted, to be sold, bartered or given,” etc. This allegation, as the court said, was no better than an allegation of permissionr which was not the act specified in the statute.
But in the present case we have the allegation, admitted by the demurrer, that the intoxication was caused by.liquors sold or given away by defendant. And this is exactly what the statute specifies as a ground of action. "Whether or not the statute implies a selling or giving to the intoxicated person we need not decide. It must certainly be enough, in a pleading, to aver facts which come within the language of the statute. (Ford v. Babcock, 2 Sand. Sup. Ct., 518 at 523.)
Probably no one would claim that the wholesale dealer would be-liable for damages arising from intoxication caused by a sale of liquors by the retail dealer. But, on the other hand, it is not clear that if two persons go to a retail dealer’s shop, and one of those persons “ treats ” the other, and that other becomes intoxicated, the *574retail dealer may not be liable. Yet it could be argued that he neither sold nor gave to the intoxicated person. And, therefore, it may have been intentional that the statute was not limited to a sale or giving to the intoxicated person.
If those are the circumstances of this present case, there may have been good reason why the pleader would not aver a sale or giving by the defendant to Amos Ford.
The principal object of a complaint is to inform the defendant of the claim made against him. No one can doubt that the defendant in this case fully knows what the cause of action is which the plaintiff alleges that she has. Whether she has a claim or not can be only determined on the trial. It is our duty to disregard any error or defect which does not affect the defendant’s substantial rights. (Code, § 723.) What substantial right of the defendant is affected, even if it should be admitted that better pleading would have added the words, “ to Amos Ford ? ”
The judgment should be affirmed, with costs, with leave to defendant within twenty days after notice, on payment of costs, to withdraw his demurrer and answer over.
JBookes, J., concurred.